Citation Nr: 1108793	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for right forearm, hand peripheral neuropathy status post transposition (dominant).

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic gastritis, history of duodenal cap ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for chronic gastritis with history of duodenal ulcer cap, and right forearm and  hand peripheral neuropathy status post transposition (dominant) assigning 10 percent evaluations for both, effective January 1, 2005. 

The Veteran testified at an RO hearing in July 2006.  In February 2008, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  Transcripts of both hearing are of record.

The Board remanded this case for additional development in June 2008, specifically so that VA examinations could be provided addressing the present severity of the service-connected disabilities, and additional records could be added to the file.  The record shows that the directives of the Board remand were substantially complied with, as the necessary examinations were provided to the Veteran in August 2010 and a packet of records date stamped on October 2008 submitted by the Veteran appears in the file.

The RO granted an initial increased rating of 30 percent for the right hand neuropathy in a September 2010 rating decision, effective August 13, 2010.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also remanded issues of entitlement to service connection for a back condition and irritable bowel syndrome in the June 2008 remand; however, the RO granted service connection for these disabilities in a September 2010 rating decision.  Thus, there is no longer any issue of fact or law for the Board to consider with respect to these claims.


FINDINGS OF FACT

1.  The medical evidence shows that the right forearm/hand peripheral neuropathy has been manifested by objective evidence of right arm weakness, weakened pinch and grab, and diminished sensation in the right third and fifth fingers, as well as subjective complaints of tingling sensation, pain, numbness, weakness, and decreased dexterity of the elbow, forearm, hand, and fingers.
.
2.  The medical evidence shows that the chronic gastritis is of a moderate intensity and is manifested by continuous epigastric pain, heartburn, and some complaints of nausea.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 1, 2005, for an initial evaluation of 30 percent is warranted for right forearm/hand peripheral neuropathy; the criteria for a higher evaluation has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8515-8516 (2010).

2.  The criteria for an initial evaluation of 20 percent, but no higher, is warranted for chronic gastritis history of duodenal cap ulcer, effective January 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8515-8516 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2005 regarding the original service connection claims.   

After the RO granted service connection for right hand peripheral neuropathy and gastritis in a September 2005 rating decision, the Veteran filed a notice of disagreement with the assigned ratings in November 2005.  The RO provided the Veteran with notice of the criteria for substantiating the initial rating claims in a June 2008 letter.  A March 2006 letter also was provided addressing the notice criteria pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Moreover, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute.  Id.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and VA examination reports.  There is no indication in the record of any outstanding relevant evidence.

The Veteran was afforded VA examinations in May 2005, January 2007, February 2007, and August 2010. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran was granted service connection for right forearm/hand peripheral neuropathy and chronic gastritis in September 2005.  The Veteran appeals the 10 percent disability ratings that were assigned.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

Right forearm/hand peripheral neuropathy 

The Veteran's right forearm/hand peripheral neuropathy status post transposition is rated as 10 percent disabling, effective January 1, 2005, and 30 percent disabling, effective August 13, 2010.  The disability is rated under the schedule of ratings for diseases of the peripheral nerves, 38 C.F.R. § 4.124a, Diagnostic Codes 8515 (for impairment of the median nerve) and 8516 (for impairment of the ulnar nerve).

Diagnostic Code 8515 provides for a 10 percent rating for mild incomplete paralysis of the median nerve for the major hand.  A 30 percent rating is warranted for moderate incomplete paralysis for the major hand.  A 40 percent rating is warranted for severe incomplete paralysis of the major hand.  A 50 percent evaluation is warranted for complete paralysis of the median nerve for the major hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

Diagnostic Code 8516 provides for a 10 percent rating for mild incomplete paralysis of the ulnar nerve for the major hand.  A 30 percent rating is warranted for moderate incomplete paralysis for the major hand.  A 40 percent evaluation is warranted for severe incomplete paralysis of the major hand.  A 50 percent evaluation is warranted for complete paralysis of the ulnar nerve for the major hand, with the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).

The schedule of ratings for diseases of the peripheral nerves provides that the term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran has asserted that his peripheral neuropathy symptoms are severe in that he has loss of grip strength, which affects his ability to use his hand to write with, numbness, and spasms.  

Prior to discharge from service, a July 2004 surgical record notes that the Veteran had a stellate ganglion block on the right side C7.  The postoperative diagnosis was ulnar neuropathy, most likely secondary to mechanical impingement versus neuropraxic brachial plexus injury.  

Post-service, a May 2005 VA examination report notes that the Veteran had right ulnar neuropathy that was treated by decompressing the ulnar nerve in the vicinity of the right elbow.  The Veteran had complained of a tingling sensation, pins and needles, and numbness of the right pinky finger and half of the right fourth finger, and was diagnosed with mononeuropathy.  After the decompression his symptoms improved; there were no flare-ups affecting the thumbs or the fingers at present.

A January 2006 letter from a private physician notes that the Veteran underwent an ulnar nerve transposition and continued to have significant numbness in the right fourth and fifth fingers with decreased dexterity.  The physician determined that it was unlikely that there would be significant improvement in his symptomatology.

Military hospital records dated in May 2006 note continued complaints of right hand numbness.  A July 2006 occupational hand evaluation also notes that the Veteran reported tingling and numbness of the right elbow ever since the ulnar nerve transposition surgery two years ago.  He further reported that the symptoms had not been improving and that his tingling and numbness were intermittent.  He indicated that he had difficulties with writing activities due to pain or tingling, numbness of the elbow, and weakness of the fingers.  On physical examination, the range of motion of the hand was within normal limits; the Veteran was able to make a fist.  His grip strength was 80 pounds on the right (versus 90 pounds on the left).  The Veteran was assessed as having tingling and numbness of the right arm with weakness of the pinch and grasp.

A January 2007 VA examination report shows that the Veteran complained of numbness, pain, burning, and tingling of the right third, fourth, and fifth fingers since his right ulnar nerve surgery.  Neurological examination showed that on motor evaluation, tone, bulk, and strength were normal.  Deep tendon reflexes were 2+ and symmetrical.  On sensory examination, there was diminished pinprick sensation of the right fifth finger.  Nerve conduction studies were performed.  An electromyography (EMG) study was performed in the key muscle groups of the right upper extremity and paraspinal muscles and revealed normal insertional resting and exertional positions.  The impression was normal EMG of the right upper extremity and paraspinal muscles; normal nerve conduction studies of both upper extremities; normal F waves of both upper extremities; and paresthesias.  The examiner found no evidence of neuropathy, myopathy, or radiculopathy.  Specifically, he found no objective neurological or electrodiagnostic evidence consistent with a right ulnar neuropathy.

The Veteran's wife submitted a statement in July 2008 that she had observed the weakness, chronic fatigue, cramping and painful spasms that radiate through the right ring finger, pinky finger, palm of his hand and forearm.  She commented on the functional effects causing him to struggle with writing or doing anything requiring arm or grip pressure.  She noticed that his pinky finger on the right hand looked like it was retracting/clawing and that the only way to make it straight was to push it down with the left hand.  The Veteran could not engage in playful activities with their children.  He also struggled daily at his professional job of Project Manager for Long Building Intelligence.  Last, she noted that the use of painkillers for the hand could aggravate any ulcer symptoms.

An August 2010 VA examination report shows that the Veteran underwent a right ulnar release surgery without improvement.  Now, the Veteran complained of constant, moderate to severe pain and decreased strength and dexterity of the right forearm and hand.  Present symptoms included numbness, paresthesias, and pain of the right forearm/hand.  The reflex examination showed normal findings on the peripheral nerves.  Sensory examination to vibration, light touch, and pain or pinprick was decreased on the right ulnar forearm and hand (3rd to 5th finger); position sense was normal.  Motor examination showed active movement against full resistance in the right hand and wrist, with normal muscle tone and no atrophy.  The diagnosis was sensory peripheral neuropathy of the right forearm/hand.  The effects on usual daily activities were decreased manual dexterity, problems with lifting and carrying, decreased strength, and pain.  Based on the medical records, the Veteran's history, and the examination, the examiner determined that the Veteran's peripheral neuropathy of the right forearm/hand was of moderate to severe intensity.  The impairment moderately affected his ability to hold tools with strength and dexterity for a prolonged time to perform his job as an aircraft mechanic.  An addendum to this report noted that the nerve conduction/ EMG study was consistent with a diagnosis of ulnar nerve neuropathy.

A co-worker submitted a statement in August 2010 that he or she had observed the Veteran having difficulty using his right hand.  On occasion, the Veteran would hold his hand and rub it after turning wrenches or doing repetitive motion jobs like installing nuts and bolts on aircraft.  Sometimes the co-worker had noticed that the problem in the Veteran's hand had an impact on how he performed in the work place and on occasion the co-worker had to help him complete a work assignment because he could no longer complete the tasks assigned to him.

The Veteran's supervisor also submitted a statement in September 2010 noting that he had supervised the Veteran for the past year as an Aircraft Mechanic/ Weapons Level 1 and had noticed the Veteran having problems with his ability to manipulate tools with his right hand.  The supervisor had witnessed the Veteran's hand lock up while using a wrench to remove an oil line on numerous occasions.  When the muscle spasms occurred, the Veteran's hand strength was greatly reduced, which caused his manipulation of tools to suffer.  The supervisor indicated that when this happened the Veteran would become disheartened because he was not able to function at the level he normally did.  As the year progressed his hand condition seemed to have worsened, which was unfortunate because the amount of work had increased.

The medical evidence prior to August 2010 shows complaints of a tingling sensation, pins and needles, and numbness of the right pinky finger and half of the right fourth fingers and elbow, with improved symptoms after the decompression surgery and without flare-ups affecting the thumbs or the fingers.  However, it was noted that the Veteran still had significant numbness in the right fourth and fifth fingers with decreased dexterity and that it was unlikely that there would be significant improvement in his symptomatology.  The Veteran had difficulties with writing activities due to pain or tingling, numbness of the elbow, and weakness of the fingers.  Objective evaluation also showed the right arm with weakness of the pinch and grasp; and sensory examination showed that there was diminished pinprick sensation of the right fifth finger.  However, nerve conduction/EMG studies were inconsistent with right ulnar neuropathy.

As the record shows objective evidence of right arm weakness, weakened pinch and grab, and diminished pinprick sensation in the right fifth finger, as well as subjective complaints of tingling sensation, pain, numbness, and weakness of the elbow and fingers with difficulty with manipulating the hand for writing, all doubt is resolved in the Veteran's favor that the symptomatology associated with the right forearm/hand peripheral neuropathy is more consistent with moderate impairment under either Diagnostic Code 8515 (for the ulnar nerve) or 8516 (for the median nerve).  Thus, a 30 percent rating is warranted for the right forearm/ hand peripheral neuropathy for the entire appeals period.

A 50 percent rating is not warranted, as the medical evidence is not consistent with severe incomplete paralysis of the median or ulnar nerve.  Though his grip strength was weakened, the Veteran was able to make a fist.  The Veteran complained of constant, moderate to severe pain and decreased strength and dexterity of the right forearm and hand; and sensory examination to vibration, light touch, and pain or pinprick was decreased on the right ulnar forearm and hand (3rd to 5th finger).   However, motor examination showed active movement against full resistance in the right hand and wrist, with normal muscle tone and no atrophy.  The diagnosis was sensory peripheral neuropathy of the right forearm/hand.  As noted in the rating schedule, when the involvement is wholly sensory, the rating should be for at most, the moderate degree.  

The level of impairment associated with the peripheral neuropathy of the right forearm/hand has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for a 30 percent rating.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The impairment associated with the peripheral neuropathy of the right forearm/hand is adequately considered by the diagnostic codes applied.  The medical evidence generally shows functional impairment due to pain, tingling, numbness, weakness and objective evaluation of decreased sensation and weakness.  Diagnostic Codes 8515 and 8516 specifically address this type of impairment.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required frequent periods of hospitalization due to the disability, and marked interference with employment has not been shown.  While the medical evidence and the Veteran's complaints and the statements submitted by his wife, boss, and co-worker indicate that the peripheral neuropathy of the right forearm/hand affects his ability to perform his duties at work, he reported in August 2010 that the most work he had lost in the last 12 month period was two weeks.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered. However, the record demonstrates that the Veteran is presently working full-time.  Therefore, any inferred TDIU claim is inapplicable in this case.

The Veteran (and his wife) have argued that he is entitled to an increased rating for his service-connected peripheral neuropathy of the right forearm/hand.  They are competent to report that which they can experience or observe and are deemed credible, in this regard.  The Veteran's wife indicated that she had observed the right pinky finger in a retracted position that had to be manually straightened.  This does not indicate that the Veteran's pinky finger is fixed in that position.  Moreover, any findings of "Griffin claw" are not shown on objective evaluation.  While they are competent to relate his symptoms associated with the right forearm/hand disability, as laypersons lacking in medical training and expertise, the Veteran and his wife cannot provide a competent medical opinion regarding the severity of his disability including clinical evaluation of functional impairment, and to that extent, their views are outweighed by the detailed opinions provided by the medical professionals who discussed the Veteran's peripheral neuropathy of the right forearm/hand and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The evidence more closely approximates the criteria for a 30 percent rating for the right forearm/hand peripheral neuropathy for the entire rating period. 38 C.F.R. § 4.7.  An initial rating greater than 30 percent is not warranted as the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Chronic gastritis/ history of duodenal cap ulcer

The Veteran is presently assigned a 10 percent rating for his chronic gastritis/ history of duodenal cap ulcer.  He seeks entitlement to a higher rating.  At the Board hearing he testified that he had increased gurgling sensation and stomach pain.  He also submitted a statement in July 2008 that since his last hospital visit in April 2008, despite taking his prescribed medication, he had been awakened on numerous occasions by choking up gastric juices.

The Veteran's chronic gastritis has been evaluated under the schedule of ratings for the digestive symptom, 38 C.F.R. § 4.114, Diagnostic Code 7305 for duodenal ulcer.  A 10 percent evaluation is assigned for mild recurring symptoms once or twice yearly.  A 20 percent evaluation is assigned for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assigned for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

For the purpose of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two- year-period preceding onset of the disease.  38 C.F.R. § 4.112.

During the Veteran's military service, an upper gastrointestinal series was performed in May 2004 with a noted history of rectal bleeding and internal hemorrhoid.  The impression was deformed duodenal cap with changes of healed or healing duodenal ulcer.

After service, a June 2005 VA examination report notes that the Veteran had an old healed ulcer in the duodenal cap and also was diagnosed with chronic nonbacterial gastritis.  On physical examination, the abdomen was soft with no masses.

A December 2005 private hospital form notes that the Veteran was to be evaluated for the detection of helicobacter pylori, and was given a diagnosis of chronic gastritis and peptic ulcer.

In January 2006, the Veteran was seen in the emergency room with complaints of abdominal pain.  It was noted that the Veteran had irritable bowel syndrome and peptic ulcer disease.  A computed tomography scan of the abdomen was negative.  A February 2006 esophagram also was negative.

A March 2006 VA examination report notes that the Veteran had been diagnosed with acid reflux, chronic gastritis, and nonbacterial chronic gastritis.  He complained of abdominal discomfort in the left and right upper and lower quadrant.  He had several colonoscopies and the diagnosis was nonbacterial gastritis; the small intestines biopsy was normal.  He had internal hemorrhoids with an occasional minor bleed.  The medical history showed that the Veteran's weight was stable; he denied any loss or gain.  He experienced nausea but denied vomiting.  

On physical examination, there was no evidence of malnutrition, anemia, or other debilitating effects of the condition.  The abdominal examination noted diffuse, symmetric distention with no surgical scars and normally-appearing skin.  Auscultation revealed normoactive to slightly decreased bowel sounds in all four quadrants with no bruits.  There was mild abdominal tenderness noted with deep palpation in the left lower quadrant with no tenderness, guarding, masses, hepato, or splenomegaly.  There were no current or prior treatments and no relief.

A June 2006 private gastroenterology consultation notes that the Veteran suffered from mild nausea, heartburn, vague difficulty swallowing, generalized abdominal discomfort, and alternating mild diarrhea with constipation.  He had no melena or hematochezia and his weight had increased six pounds in the recent past.  His current medication included Pepcid 20 mg twice daily.  On physical examination, the abdomen was soft with mild generalized tenderness without rebound.  There were no masses or organomegaly noted and bowel sounds were active.  The past imaging studies and endoscopic findings were noted; including a December 2005 breath test, which was negative for H.pylori.  It was also noted that a May 2006 esophageal manometry demonstrated nonspecific esophageal motility disorder.  The impression included dysphagia secondary to nonspecific esophageal motility disorder, as demonstrated at previous esophageal manometry; nonulcer dyspepsis; minor rectal bleeding with history of hemorrhoids; and internal hemorrhoids per colonoscopy.  It was noted that the alternating diarrhea and constipation and generalized abdominal pain was consistent with irritable bowel syndrome.  The same was reported on a February 2008 private gastroenterology report.

A September 2006 private solid gastric emptying study was normal.

In October 2006, a private hospital record shows that an esophagogastroduodenoscopy (EGD) with biopsy was performed.  The findings included a superficial ulcer in the antral area, 2mm, a few erosions noted also in that area, and a Schatzki's ring that was wide open.

A February 2007 VA examination report shows the Veteran complained of intermittent abdominal pain due to chronic nonbacterial gastritis and duodenal ulcer cap.  His past medical history included heartburn, which resulted in an endoscopy in 2004 that was negative.  He also stated that he had an esophageal motility disorder since 1998.  He had no weight gain or loss; he was stable.  He had no nausea or vomiting.  He also claimed that he had constipation, then explosive diarrhea in the morning that relieved the pain.  On physical examination, there was no malnutrition or anemia or other evidence of debility.  Evaluation of the abdominal pain showed no rebound tenderness on palpation during the physical examination.  There also was no bloating or distention.  Current treatment included Nexium 40mg daily.  He stated that his throat still gurgled though.  The diagnosis was chronic gastritis, stable and old healed duodenal ulcer cap.

The Veteran's wife submitted a statement in July 2008 that she had observed the Veteran's acute distress as he tried to manage his chronic gastritis/duodenal cap ulcer with medication. After every meal, he experienced symptoms that caused him to double over in pain, leave his job and come home for a rest, restrict his family/social activities so that a restroom was always within reach, and completely restrict his diet.  The gas in his stomach was audible and embarrassing and he also experienced bloating and a distended stomach, reflux, diarrhea, occasional vomiting, and severe stomach pain.  She went on to describe her personal experience with witnessing the Veteran struggle with these symptoms.

The Veteran's co-worker also submitted a statement that he had witnessed the Veteran have frequent (almost daily) issues with his intestinal system/ bladder that caused a multitude of trips to the bathroom every day.  He could never venture far from a bathroom since these events were sudden and without warning.  He also had lost time from work due to these problems.  He had lunch with the Veteran every day and had continually seen him have problems swallowing food.  

Another co-worker submitted a statement in July 2008 that he had worked with the Veteran for eight months and could recall a few times when the Veteran had to go home from work early or not come in at all due to intestinal issues.

The Veteran's supervisor submitted a July 2008 statement that as long as he had known the Veteran, he had suffered with issues in his gastrointestinal tract.  The Veteran had to be careful about what he ate and schedule his day to be near a bathroom.  Frequently, the Veteran would not feel well and had to modify his work schedule because of these complications.

In February 2008, a private treatment record notes the previous clinical studies and shows an impression of pyrosis, nonerosive reflux disease, chronic nonbacterial gastritis, and non-obstructing Schatzki's ring.

A December 2009 private treatment notes that another EGD was performed, which showed gastroesophageal reflux disease, hiatal hernia, and antral gastritis.  An antrum biopsy also was performed in December 2009 that showed antral-type gastral mucosa with inactive, mild chronic gastritis; no helicobacter pylori seen.

An August 2010 VA examination report shows the Veteran had abdominal pain, diarrhea, and constipation two to three times per week since 1989.  The symptoms worsened in 2000.  The Veteran had endoscopies showing chronic gastritis in 2003 and 2010.  The current treatment was with Nexium, once daily.  The course since onset was progressively worse.  Based on the medical records, the Veteran's history, and the examination, the examiner found that the Veteran had chronic gastritis of mild to moderate intensity that was manifested by epigastric pain and heartburn, as opposed to irritable bowel syndrome, which was manifested by diarrhea alternating with constipation, bloating, and diffuse abdominal pain.  There were no signs of ulcers.  The symptoms were continuous with moderate manifestations, controlled with medications, and without incapacitation.  His gastritis did not affect weight loss or cause anemia, hematemesis, or melena.  The last endoscopy showed only non-ulcerated chronic gastritis without complications.  His gastritis affected his ability to work only mildly due to intermittent pain.

The medical evidence shows that the Veteran has multiple abdominal complaints as well as numerous diagnoses to account for these complaints.  The most recent evidence in August 2010 clarifies that the chronic gastritis is of mild to moderate intensity and is manifested by epigastric pain and heartburn.  On the other hand, the irritable bowel syndrome is manifested by diarrhea alternating with constipation, bloating, and diffuse abdominal pain.  Previous evidence shows a deformed duodenal cap with changes of healed or healing duodenal ulcer, and later, a small ulcer in the antral region; but most recent evidence shows that there are no signs of ulcers.  The medical history also shows that the Veteran's weight was stable with no signs of anemia.  He experienced nausea but denied vomiting and there was no hematemesis or melena.  He treated his symptoms with Pepcid and Nexium.

The Veteran has been awarded a separate evaluation for the symptoms associated with his irritable bowel syndrome and cannot be compensated twice for the same disability.  See 38 C.F.R. § 4.14.

With respect to the chronic gastritis symptoms, the medical evidence more closely approximates the criteria for a 20 percent rating under Diagnostic Code 7305.  The August 2010 examiner noted that the Veteran's chronic gastritis symptoms were mild to moderate.  The Veteran's wife and co-worker's statements also support findings of such impairment, particularly the wife's statement that the Veteran often doubled over in pain after meals.  Additionally, the Veteran has consistently complained of his epigastric symptoms during the course of the appeal; so the symptoms are considered continuous.  Under Diagnostic Code 7305, duodenal ulcer with continuous moderate symptoms warrants a 20 percent rating.    

The next higher 40 percent rating is not warranted, as the medical evidence shows that there is no anemia or weight loss or incapacitating episodes lasting 10 days or more in duration at least four or more times a year.  The Veteran's weight was consistently stable with no findings of anemia and there is no evidence of incapacitating episodes associated with the chronic gastritis.

The level of impairment associated with the chronic gastritis has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for a 20 percent rating.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The impairment associated with the chronic gastritis is adequately considered by the diagnostic code applied.  The medical evidence generally shows functional impairment due to heartburn and epigastric pain of moderate intensity.  Diagnostic Code 7305 specifically addresses this type of impairment.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required frequent periods of hospitalization due to the disability, and marked interference with employment has not been shown.  While the medical evidence and the Veteran's complaints and the statements submitted by his wife, boss, and co-workers indicate that the chronic gastritis affects his ability to perform his duties at work, he reported in August 2010 that the most work he had lost in the last 12 month period was two weeks.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered. However, the record demonstrates that the Veteran is presently working full-time.  Therefore, any inferred TDIU claim is inapplicable in this case.

The Veteran (and his wife) have argued that he is entitled to an increased rating for his service-connected chronic gastritis.  They are competent to report that which they can experience or observe and are deemed credible, in this regard.  While they are competent to relate his symptoms associated with the chronic gastritis, as laypersons lacking in medical training and expertise, the Veteran and his wife cannot provide a competent medical opinion regarding the severity of his disability including clinical evaluation of functional impairment, and to that extent, their views are outweighed by the detailed opinions provided by the medical professionals who discussed the Veteran's chronic gastritis and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The evidence more closely approximates the criteria for a 20 percent rating for the chronic gastritis. 38 C.F.R. § 4.7.  To the extent that any further increase is not applied, the preponderance of the evidence is against the claim for an increase and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an effective date of January 1, 2005 for an initial evaluation of 30 percent for right forearm, hand peripheral neuropathy status post transposition (dominant) is granted; entitlement to an initial evaluation in excess of 30 percent is denied.

Entitlement to an initial evaluation of 20 percent, but no higher, for chronic gastritis, history of duodenal cap ulcer is granted.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


